 

Exhibit 10.12

NEXPOINT RESIDENTIAL TRUST, INC.

 

Form of Restricted Stock Units Agreement

 

 

This RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of
__________, 20__, by and between NexPoint Residential Trust, Inc., a Maryland
corporation (the “Company”), and _________________ (the “Grantee”).

 

1.Certain Definitions.  Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2016
Long Term Incentive Plan (the “Plan”).

2.Grant of RSUs.  Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, the Company has granted to the Grantee
as of __________, 20__ (the “Date of Grant”) __________ Restricted Stock Units
(“RSUs”).  Each RSU shall represent the right of the Grantee to receive one
Share.

3.Restrictions on Transfer of RSUs.  Subject to Section 15 of the Plan, neither
the RSUs evidenced hereby nor any interest therein or in the Shares underlying
such RSUs shall be transferable prior to payment to the Grantee pursuant to
Section 5 hereof other than by will or pursuant to the laws of descent and
distribution.

4.Vesting of RSUs.

 

(a)

The RSUs covered by this Agreement shall become nonforfeitable and payable to
the Grantee pursuant to Section 5 hereof (“Vest” or similar terms) as provided
in this Section 4(a).  The RSUs covered by this Agreement shall Vest
_______________________________________________________________,1 in each case,
conditioned upon the Grantee’s continuous employment with the Company or an
Affiliate through each such date (the period from the Date of Grant until the
_______2 anniversary of the Date of Grant, the “Vesting Period”).  Any RSUs that
do not so Vest will be forfeited, including, except as provided in Section 4(b)
or Section 4(c) below, if the Grantee ceases to be continuously employed by the
Company or an Affiliate prior to the end of the Vesting Period.  For purposes of
this Agreement, “continuously employed” (or substantially similar terms) means
the absence of any interruption or termination of the Grantee’s employment with
the Company or an Affiliate.

 

1

For grants in 2016:  50% on first anniversary, 25% on second anniversary; 25% on
third anniversary; and for grants in 2017 and thereafter: the compensation
committee will determine vesting.

 

2

For grants in 2016:  third; and for grants in 2017 and thereafter: the
compensation committee will determine vesting.

 

--------------------------------------------------------------------------------

 

(b)

Notwithstanding Section 4(a) above, the RSUs shall Vest (to the extent the RSUs
have not previously become Vested or been forfeited) upon the Grantee’s
termination of employment with the Company or an Affiliate, as applicable, prior
to the end of the Vesting Period due to the Grantee’s death, Disability or
Retirement.  

 

(c)

(i)Notwithstanding Section 4(a) above, in the event of a Change in Control that
occurs prior to the end of the Vesting Period, the  RSUs shall become Vested and
payable in accordance with this Section 4(c).  If at any time before the end of
the Vesting Period or forfeiture of the RSUs, and while the Grantee is
continuously employed by the Company or an Affiliate, a Change in Control
occurs, then all of the RSUs will become Vested and payable to the Grantee in
accordance with Section 5 hereof, except to the extent that a Replacement Award
is provided to the Grantee in accordance with Section 4(c)(ii) to continue,
replace or assume the RSUs covered by this Agreement (the “Replaced Award”).

 

(ii)

For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (e.g., time-based restricted stock units) as the Replaced Award,
(B) that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Company or its successor in
the Change in Control or another entity that is affiliated with the Company or
its successor following the Change in Control, (D) the tax consequences of which
to such Grantee under the Code are not less favorable to such Grantee than the
tax consequences of the Replaced Award, and (E) the other terms and conditions
of which are not less favorable to the Grantee than the terms and conditions of
the Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control).  A Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply with or be exempt from Section 409A of the Code.  Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the two preceding
sentences are satisfied.  The determination of whether the conditions of this
Section 4(c)(ii) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

 

(iii)

If, after receiving a Replacement Award, the Grantee experiences a termination
of employment with the Company or an Affiliate (or any of their successors) (as
applicable, the “Successor”) by reason of a termination by the Successor without
Cause or by the Grantee for Good Reason, in each case within a period of two
years after the Change in Control and during the remaining vesting period for
the Replacement Award, the Replacement Award shall fully Vest upon such
termination of employment to the extent not previously Vested.  

 

(d)

For purposes of this Agreement, the following definitions apply:

 

(i)

“Cause” shall mean any of the following:  (A) a material breach by the Grantee
of any agreement then in effect between the Grantee and the

 

--------------------------------------------------------------------------------

 

Successor; (B) the Grantee’s conviction of or plea of “guilty” or “no contest”
to a felony under the laws of the United States or any state thereof; (C) gross
negligence or gross misconduct by Grantee with respect to the Successor or any
of its affiliates, (D) Grantee’s abandonment of Grantee’s employment with the
Successor or any of its affiliates, as applicable, or (E)  the Grantee’s willful
and continued failure to substantially perform the duties associated with the
Grantee’s position (other than any such failure resulting from the Grantee’s
incapacity due to physical or mental illness), which failure has not been cured
within thirty (30) days after a written demand for substantial performance is
delivered to the Grantee by the board of directors of the Successor, which
demand specifically identifies the manner in which the board of directors of the
Successor believes that the Grantee has not substantially performed his duties.

 

(ii)

“Disability” shall mean a medically determinable physical or mental impairment
expected to result in death or to continue for a period of not less than 12
months that causes the Grantee to be unable to engage in any substantial gainful
activity.

 

(iii)

“Good Reason” shall mean (A) a material diminution in the Grantee’s duties or
responsibilities; (B) a material reduction in the aggregate value of base salary
and bonus opportunity provided to the Grantee by the Successor; or (C) a
reassignment of the Grantee to another primary office more than 50 miles from
the Grantee’s current office location.  The Grantee must notify the Successor of
the Grantee’s intention to invoke termination for Good Reason within 90 days
after the Grantee has knowledge of such event and provide the Successor 30 days’
opportunity for cure, or such event shall not constitute Good Reason.  The
Grantee may not invoke termination for Good Reason if Cause exists at the time
of such termination.

 

(iv)

“Retirement” shall mean the Grantee’s termination of employment with the Company
or an Affiliate, as applicable, after the attainment of age 65.

5.Form and Time of Payment of RSUs.  

 

(a)

General.  Subject to Section 4 and Section 5(b), payment for Vested RSUs will be
made in Shares within 10 days following the Vesting dates specified in Section
4(a).  

 

(b)

Other Payment Events.  Notwithstanding Section 5(a), to the extent that the RSUs
are Vested on the dates set forth below, payment with respect to the RSUs will
be made as follows:

 

(i)

Change in Control.  Upon a Change in Control and if no Replacement Award is
granted, the Grantee is entitled to receive payment for Vested RSUs in Shares on
the date of the Change in Control; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such

 

--------------------------------------------------------------------------------

 

distribution, the Grantee is entitled to receive the corresponding payment on
the date that would have otherwise applied pursuant to Sections 5(a) or 5(b)(ii)
as though such Change in Control had not occurred.  

 

(ii)

Death, Disability or Retirement.  Within 10 days following the date of the
Grantee’s termination of employment with the Company or an Affiliate, as
applicable, due to the Grantee’s death, Disability, or Retirement the Grantee is
entitled to receive payment for Vested RSUs in Shares.

 

(iii)

Termination Following Change in Control.  With respect to Replacement Awards,
within 10 days following the Grantee’s termination of employment with the
Company or an Affiliate, as applicable, within two years following a Change in
Control by the Company or an Affiliate, as applicable, without Cause or by the
Grantee for Good Reason.  

 

(c)

Except to the extent provided by Section 409A of the Code and permitted by the
Committee, no Shares may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.

 

(d)

The Committee may also determine to pay for Vested RSUs in cash based on the
market value of the Shares on the date of settlement. The Company’s obligations
to the Grantee with respect to the RSUs will be satisfied in full upon the
issuance of Shares corresponding to such RSUs or upon a cash payment
corresponding to such RSUs.

6.Dividend Equivalents; Other Rights.

 

(a)

The Grantee shall have no rights of ownership in the Shares underlying the RSUs
and no right to vote the Shares underlying the RSUs until the date on which the
Shares underlying the RSUs are issued or transferred to the Grantee pursuant to
Section 5 above.

 

(b)

From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become Vested and are paid in accordance with Section 5 hereof or (ii) the
time when the Grantee’s right to receive Shares in payment of the RSUs is
forfeited in accordance with Section 4 hereof, on the date that the Company pays
a cash dividend (if any) to holders of Shares generally, the Grantee shall be
credited with cash per RSU equal to the amount of such dividend.  Any amounts
credited pursuant to the immediately preceding sentence shall be subject to the
same applicable terms and conditions (including Vesting, payment and
forfeitability) as apply to the RSUs in respect of which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate are paid in Shares.

 

(c)

The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

 

--------------------------------------------------------------------------------

7.Adjustments.  The number of Shares issuable for each RSU and the other terms
and conditions of the grant evidenced by this Agreement are subject to
adjustment as provided in Section 11 of the Plan.

8.Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery to the
Grantee of Shares or any other payment to the Grantee or any other payment or
Vesting event under this Agreement, and the amounts available to the Company for
such withholding are insufficient, it shall be a condition to the obligation of
the Company to make any such delivery or payment that the Grantee make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld.  The Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Shares to be delivered to the Grantee or by delivering to the
Company other Shares held by the Grantee.  If such election is made, the Shares
so retained shall be credited against such withholding requirement at the market
value of such Shares on the date of such delivery.  In no event will the market
value of the Shares to be withheld and/or delivered pursuant to this Section 8
to satisfy applicable withholding taxes exceed the minimum amount of taxes
required to be withheld.

9.Compliance With Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any such law.  Notwithstanding
any other provision of the Plan and this Agreement, the Company shall not be
obligated to issue Shares or make any payments pursuant to this Agreement if the
issuance or payment thereof could impair the Company’s status as a REIT.

10.Compliance With Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code.  This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause this Agreement
or the Plan to fail to satisfy Section 409A of the Code shall have no force or
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by the Company without the consent of the Grantee).  Any reference in
this Agreement to Section 409A of the Code will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

11.No Right to Future Awards or Employment.  The grant of the RSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis, and it does not constitute a commitment to make any future
awards.  The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law.  Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Affiliates, nor limit or affect in any
manner the right of the Company or any of its Affiliates to terminate the
employment or adjust the compensation of the Grantee.

12.Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Affiliates and shall not affect the

 

--------------------------------------------------------------------------------

amount of any life insurance coverage in respect of the Grantee under any life
insurance plan covering employees of the Company or any of its Affiliates.

13.Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act or to prevent impairment of the Company’s status as a REIT.

14.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15.Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.

16.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

17.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Maryland, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

18.Successors and Assigns.  Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.Acknowledgement.  The Grantee acknowledges that the Grantee (a) has received
a copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

NEXPOINT RESIDENTIAL TRUST, INC.

 

 

By:        

 

Name:
Title:  

 

Grantee Acknowledgment and Acceptance

 

By:                  

 

Name:  
Title:  

 